Citation Nr: 0012994	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-17 373 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the veteran 
a disability rating in excess of 30 percent for bilateral pes 
planus.

This case was previously before the Board in January 2000, at 
which time the Board referred the matter to the Veteran's 
Health Administration (VHA) for a medical opinion to assist 
the Board in rendering a decision.  The VHA opinion having 
been completed and associated with the claims file, the 
matter is again before the Board for appellate review.


REMAND

At the outset, the Board observes that as this appeal arises 
from a claim for an increased disability rating, it is well 
grounded under 38 U.S.C.A. § 5107(a).  Therefore, VA has a 
duty to assist the veteran in developing his claim.  See 38 
U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  

The initial March 2000 VHA opinion states that the veteran 
should undergo an electromyograph and pulmonary function test 
because of his symptoms of peripheral neuropathy in the feet 
due to diabetes, peripheral vascular disease, and cardio-
pulmonary disease.  The matter was referred to a podiatrist 
for further review and opinion. 

The subsequent April 2000 VHA opinion, apparently prepared by 
a VA podiatrist, states that after review of the December 
1998 VA examination report, no conclusions could be made for 
the following reasons: the amount of increased dorsiflexion 
with the knee flexed does not support a gastroc-soleus; there 
was no mention of any pain other than tenderness of the first 
metacarpophalangeal joint (MPJ) of the right foot upon 
examination; there was no medical history provided; there was 
no mention of a diabetic peripheral neuropathy, which may be 
responsible for some pain; and his pes planus is more likely 
a contributing factor to hallux valgus and consequently to 
tenderness at the first MPJ on the right foot.  It was 
recommended that the following should be undertaken: 1) the 
veteran should be afforded a VA podiatry examination with 
attention paid to the specific areas of pain; and 2) the 
veteran should be afforded a neurological examination report 
to determine what portion of the pain is due to diabetic 
peripheral neuropathy. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a VA podiatry examination and VA 
neurological examination for the purpose 
of ascertaining the severity of his 
bilateral pes planus, as suggested by the 
VHA opinions.  It is imperative that the 
claims file be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and all tests and 
studies deemed necessary should be 
accomplished.  The examiners should 
further clearly report all components of 
the feet which are affected and all 
resulting impairment, including whether 
the symptomatology caused solely by the 
bilateral pes planus more closely 
approximate severe symptoms 
(characterized by pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities, bilaterally) or pronounced 
symptoms (manifested by marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation, not 
improved by orthotic shoes or 
appliances).  Any impairment of the feet 
caused by non-service-connected 
disabilities, such as diabetic peripheral 
neuropathy or peripheral vascular 
disease, should be considered and 
factored into any explanation as to the 
level of the severity of the veteran's 
service-connected bilateral pes planus.  
Consideration should also be given as to 
whether any hallux valgus deformity was 
caused or aggravated by the veteran's 
service-connected bilateral pes planus. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether any of the veteran's 
claims can be granted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to assist the veteran and to 
ensure that there is an adequate medical record for appellate 
review.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




